             Case 1:21-cv-00318-N/A Document 1            Filed 07/06/21       Page 1 of 7Form 1-1


UNITED STATES COURT OF INTERNATIONAL TRADE                                     FORM 1


 RICHMOND INTERNATIONAL FOREST
 PRODUCTS LLC

                              Plaintiff,                       SUMMONS
        v.

 UNITED STATES; U.S. CUSTOMS AND BORDER
 PROTECTION

                               Defendants.

TO:     The Attorney General and the Secretary of Homeland Security:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
U.S.C. § 1581(a) to contest denial of the protest specified below (and the protests listed in the
attached schedule).
                                                        /s/ Mario Toscano
                                                        Clerk of the Court


                                             PROTEST
              Ports of New York/ Newark, New
              Jersey (4601), Savannah, Georgia
 Ports of                                           Date Protest
              (1703), Miami Seaport, Florida                          January 26, 2021
 Entry:                                             Filed:
              (5201), Houston Seaport, Texas
              (5301), Portland, Oregon (2904)
 Protest                                            Date Protest
              460121125036                                            February 9, 2021
 Number:                                            Denied:
             Richmond International Forest
 Importer:
             Products LLC
 Category of     Hardwood plywood from
 Merchandise: Cambodia

                          ENTRIES INVOLVED IN ABOVE PROTEST
     Entry             Date of         Date of          Entry            Date of            Date of
    Number              Entry        Liquidation       Number             Entry           Liquidation
See Schedules of      (attached)      (attached)      (attached)        (attached)       (attached)
    Protests
  (23 entries)




 Port Director,
 Port of New York/Newark, New Jersey                Jeffrey S. Grimson
 1100 Raymond Blvd.                                 Mowry & Grimson, PLLC
 Newark, NJ 07102                                   5335 Wisconsin Ave., NW, Suite 810
                                                    Washington, D.C. 20015
                                                    202-688-3610, jsg@mowrygrimson.com
 Address of Customs Port in                         Name, Address, Telephone Number and
 Which Protest was Denied                           E-mail Address of Plaintiff's Attorney
            Case 1:21-cv-00318-N/A Document 1                     Filed 07/06/21        Page 2 of 7Form 1-2


                           CONTESTED ADMINISTRATIVE DECISION
                                     Appraised Value of Merchandise
                                           Statutory Basis                          Statement of Value

  Appraised:


  Protest Claim:


                                       Classification, Rate or Amount
                                           Assessed                                    Protest Claim
                           Paragraph or Item                                Paragraph or Item
    Merchandise                                           Rate                                           Rate
                               Number                                           Number
     Hardwood                4412.33.0640            0% HTS duties;           4412.33.0640               Free
   plywood from                                       183.36% AD;
     Cambodia                                         22.98% CVD;
                                                     10% 301 duties;
                                                     0.3464% MPF;
                                                      0.125% HMF

                                              Other
  State Specifically the Decision [as Described in 19 U.S.C. § 1514(a)] and the Protest Claim:
 Customs’ origin determination is erroneous. The goods imported on the protested entries
 were produced in Cambodia and are not subject to AD/CVD, Section 301 duties or MPF.
 Liquidation/reliquidation with assessment of AD/CVD and Section 301 duties applicable to
 imports of hardwood plywood from China and MPF was improper given record evidence
 establishing that the hardwood plywood was produced in Cambodia.
 Liquidation/reliquidation with double collection of HMF fees was also improper. In the
 improper assessment of AD/CVD, Customs also erred in assessing AD/CVD on certain 2018
 entries that should have been deemed liquidated at the rate asserted at the time of entry, i.e.,
 zero, because the six-month period after receiving notice from the Department of Commerce
 had lapsed.


  The issue which was common to all such denied protests:
  Liquidation and reliquidation with assessment of AD/CVD and 301 duties applicable to imports
  of hardwood plywood from China and MPF to entries originated from Cambodia and over-
  collection of HMF.
Every denied protest included in this civil action was filed by the same above-named importer, or by an authorized
person in the importer's behalf. The category of merchandise specified above was involved in each entry of
merchandise includedin every such denied protest. The issue or issues stated above were common to all such denied
protests. All such protests were filed and denied as prescribed by law. All liquidated duties, charges or exactions
have been paid, and were paid at the port of entry unless otherwise shown.




                                                              Signature of Plaintiff's Attorney

                                                              Date
                    Case 1:21-cv-00318-N/A Document 1                Filed 07/06/21    Page 3 of 7Form 1-3

                                             SCHEDULE OF PROTESTS

      Port of New York/Newark, New Jersey (4601)
              Port of Entry

   Protest Number     Date Protest Filed   Date Protest Denied    Entry Number    Date of Entry   Date of Liquidation/
                                                                                                     Reliquidation
  460121125036          01/26/2021            02/09/2021         990-0950687-6    12/16/2018        09/04/2020

                                                                 990-0950838-5    12/22/2018        09/04/2020

                                                                 990-0950974-8    01/05/2019        09/04/2020

                                                                 990-0951005-0    01/07/2019

                                                                 990-0951088-6    01/14/2019

                                                                 990-0951089-4    01/14/2019

                                                                 990-0951236-1    01/25/2019        08/21/2020
                                                                                                    (liquidated)
                                                                 990-0951342-7    02/04/2019
                                                                                                    08/28/2020
                                                                 990-0951407-8    02/11/2019       (reliquidated)

                                                                 990-0951408-6    02/26/2019

                                                                 990-0951409-4    02/11/2019

                                                                 990-0951410-2    02/11/2019

                                                                 990-0951489-6    02/17/2019


 Port Director of Customs,
 Port of New York/Newark, New Jersey
                                                                   If the port of entry shown
 1100 Raymond Blvd.
                                                                   above is different from the
 Newark, NJ 07102
                                                                   port of entry shown on the
                                                                   first page of the summons,
                                                                   the address of the Port
                                                                   Director for such different
                                                                   port of entry must be given
                                                                   in the space provided.


(As amended Sept. 30, 2003, eff. Jan. 1, 2004; Nov. 28, 2006, eff. Jan. 1, 2007; Dec. 7, 2010, eff. Jan. 1,
2011; July 17, 2017, eff. July 17, 2017; Oct. 25, 2017, eff. Oct. 25, 2017.)
                    Case 1:21-cv-00318-N/A Document 1                Filed 07/06/21    Page 4 of 7Form 1-4


                                             SCHEDULE OF PROTESTS

      Port of Savannah, Georgia (1703)
              Port of Entry

   Protest Number     Date Protest Filed   Date Protest Denied    Entry Number     Date of Entry   Date of Liquidation/
                                                                                                      Reliquidation
  460121125036          01/26/2021            02/09/2021         990-0950752-8      12/21/2018       09/04/2020

                                                                 990-0951010-0      01/07/2019       08/21/2020
                                                                                                     (liquidated)
                                                                 990-0951080-3      01/17/2019
                                                                                                     08/28/2020
                                                                 990-0951293-2      02/03/2019      (reliquidated)




 Port Director of Customs,
 Port of Savannah, Georgia                                         If the port of entry shown
 1 East Bay Street                                                 above is different from the
 Savannah, GA 31401                                                port of entry shown on the
                                                                   first page of the summons,
                                                                   the address of the Port
                                                                   Director for such different
                                                                   port of entry must be given
                                                                   in the space provided.


(As amended Sept. 30, 2003, eff. Jan. 1, 2004; Nov. 28, 2006, eff. Jan. 1, 2007; Dec. 7, 2010, eff. Jan. 1,
2011; July 17, 2017, eff. July 17, 2017; Oct. 25, 2017, eff. Oct. 25, 2017.)
                    Case 1:21-cv-00318-N/A Document 1                Filed 07/06/21    Page 5 of 7Form 1-5

                                             SCHEDULE OF PROTESTS

      Port of Miami Seaport, Florida (5201)
              Port of Entry

   Protest Number     Date Protest Filed   Date Protest Denied    Entry Number     Date of Entry   Date of Liquidation

  460121125036          01/26/2021            02/09/2021         990-0950741-1      12/20/2018       09/04/2020

                                                                 990-0950872-4      12/30/2018       09/04/2020

                                                                 990-0950873-2      12/30/2018       09/04/2020

                                                                 990-0950987-0      01/13/2019       08/21/2020
                                                                                                     (liquidated)

                                                                                                     08/28/2020
                                                                                                    (reliquidated)




 Port Director of Customs,
 Port of Miami Seaport, Florida
                                                                   If the port of entry shown
 1103 N. Cruise Blvd
                                                                   above is different from the
 Terminal G
                                                                   port of entry shown on the
 Miami, FL 33132
                                                                   first page of the summons,
                                                                   the address of the Port
                                                                   Director for such different
                                                                   port of entry must be given
                                                                   in the space provided.


(As amended Sept. 30, 2003, eff. Jan. 1, 2004; Nov. 28, 2006, eff. Jan. 1, 2007; Dec. 7, 2010, eff. Jan. 1,
2011; July 17, 2017, eff. July 17, 2017; Oct. 25, 2017, eff. Oct. 25, 2017.)
                    Case 1:21-cv-00318-N/A Document 1                Filed 07/06/21    Page 6 of 7Form 1-6

                                             SCHEDULE OF PROTESTS

      Port of Houston Seaport, Texas (5301)
              Port of Entry

   Protest Number     Date Protest Filed   Date Protest Denied    Entry Number     Date of Entry   Date of Liquidation

  460121125036          01/26/2021            02/09/2021         990-0951320-3      01/30/2019       08/21/2020
                                                                                                     (liquidated)

                                                                                                     08/28/2020
                                                                                                    (reliquidated)




 Port Director of Customs,
 Port of Houston Seaport, Texas
                                                                   If the port of entry shown
 7141 Office City Drive
                                                                   above is different from the
 Houston, TX 77087
                                                                   port of entry shown on the
                                                                   first page of the summons,
                                                                   the address of the Port
                                                                   Director for such different
                                                                   port of entry must be given
                                                                   in the space provided.


(As amended Sept. 30, 2003, eff. Jan. 1, 2004; Nov. 28, 2006, eff. Jan. 1, 2007; Dec. 7, 2010, eff. Jan. 1,
2011; July 17, 2017, eff. July 17, 2017; Oct. 25, 2017, eff. Oct. 25, 2017.)
                    Case 1:21-cv-00318-N/A Document 1                Filed 07/06/21    Page 7 of 7Form 1-7

                                             SCHEDULE OF PROTESTS

      Port of Portland, Oregon (2904)
              Port of Entry

   Protest Number     Date Protest Filed   Date Protest Denied    Entry Number     Date of Entry   Date of Liquidation

  460121125036          01/26/2021            02/09/2021         990-0951237-9      02/04/2019       08/21/2020
                                                                                                     (liquidated)

                                                                                                     08/28/2020
                                                                                                    (reliquidated)




 Port Director of Customs,
 Port of Portland, Oregon
                                                                   If the port of entry shown
 8337 NE Alderwood Road
                                                                   above is different from the
 Portland, OR 97220
                                                                   port of entry shown on the
                                                                   first page of the summons,
                                                                   the address of the Port
                                                                   Director for such different
                                                                   port of entry must be given
                                                                   in the space provided.


(As amended Sept. 30, 2003, eff. Jan. 1, 2004; Nov. 28, 2006, eff. Jan. 1, 2007; Dec. 7, 2010, eff. Jan. 1,
2011; July 17, 2017, eff. July 17, 2017; Oct. 25, 2017, eff. Oct. 25, 2017.)
